In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1668 
BARRY DAYTON, 
                                                   Plaintiff‐Appellant, 
                                   v. 

OAKTON COMMUNITY COLLEGE, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Northern District of Illinois. 
           No. 1:16‐cv‐06812 — Matthew F. Kennelly, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 27, 2018 — DECIDED OCTOBER 11, 2018 
                  ____________________ 

     Before FLAUM, MANION, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Traditionally,  Oakton  Community 
College  employed  retired  state  employees  as  part‐time  and 
adjunct  faculty.  But  in  November  2014,  Oakton  changed  its 
hiring practices so that as of July 1, 2015, Oakton would no 
longer employ retired state employees if they were also bene‐
ficiaries of the State University Retirement System. This deci‐
sion  aﬀected  eighty‐four  individuals,  including  Barry  Day‐
ton. As a result, Dayton filed this lawsuit, on behalf of himself 
2                                                            No. 18‐1668 

and  a  certified  class  of  similarly‐situated  part‐time  and  ad‐
junct  faculty,  against  Oakton  and  several  individuals  who 
were involved in adopting the policy,1 alleging claims under 
the  Age  Discrimination  in  Employment  Act  (“ADEA”),  29 
U.S.C.  § 623;  42  U.S.C  § 1983;  and  Illinois  law.  The  district 
court granted defendants’ motion for summary judgment. We 
aﬃrm. 
                                            I. Background 
      A. Factual Background2 
    Oakton Community College participates in the State Uni‐
versity Retirement System (“SURS”), as provided by the Illi‐
nois Pension Code. See 40 Ill. Comp. Stat. 5/15‐101 et seq. Eli‐
gible employees make contributions to SURS until they retire, 
at which point they may begin collecting a retirement annuity 
from  SURS.  Once  an  annuitant  retires  and  begins  receiving 
benefits, the annuitant may return to work, but the annuitant 
is subject to earnings limitations  under SURS. See id. § 5/15‐
139(b). 
   In 2012, the Illinois legislature amended the SURS return‐
to‐work provisions to impose a penalty on covered employers 
that employ “aﬀected annuitant[s].” Id. § 5/15‐139.5(e). Since 
the enactment, the legislature has refined the definition of an 
aﬀected  annuitant  several  times.  When  Oakton  changed  its 
                                                 
1 Dayton named the following individuals as defendants: Margaret Lee, 

Oakton’s president at the time the policy was enacted; Joianne Smith, Oak‐
ton’s current president and member of the president’s advisory council at 
the time the policy was enacted; and Michael Anthony, Karl Brooks, Maya 
Evans,  Tom  Hamel,  Collette  Hand,  Bonnie  Lucas,  and  Mum  Martens, 
members of the advisory council at the time the policy was enacted. 
2 The facts are undisputed except where otherwise noted. 
No. 18‐1668                                                              3 

hiring  policy  in  November  2014,  the  second  version  of  the 
statute, which was eﬀective from November 19, 2013 to May 
31, 2015, was the operative version; it provided: 
           A  person  receiving  a  retirement  annuity  from 
           [SURS] becomes an ‘aﬀected annuitant’  on the 
           first day of the academic year following the ac‐
           ademic year in which the annuitant first meets 
           the following condition: … While receiving a re‐
           tirement  annuity  …,  the  annuitant  was  em‐
           ployed on or after August 1, 2013 by one or more 
           [SURS‐covered]  employers  …  and  received  or 
           became entitled to receive during an academic 
           year compensation for that employment in ex‐
           cess of 40% of his or her highest annual earnings 
           prior to retirement.3 
Id. § 5/15‐139.5(b). The third version of the statute took eﬀect 
on June 1, 2015, which was one month before Oakton began 
enforcing its policy, and it remained valid until December 7, 
2017. Under that version, an employee could also become an 
aﬀected annuitant if “[t]he annuitant received an annualized 
retirement  annuity  …  of  at  least  $10,000.”  Id.  § 5/15‐
139.5(b)(3).  The  fourth  and  current  version  of  the  statute, 
which  went  into  eﬀect  on  December  8,  2017,  includes  both 
conditions.  
  Covered  employers  who  employ  an  aﬀected  annuitant 
must  make  a  SURS  contribution  equal  to  “12  times  the 

                                                 
3 The statute exempts the following sources of compensation from the lim‐

itation: “compensation paid from federal, corporate, foundation, or trust 
funds or grants of State funds that identify the principal investigator by 
name.” 40 Ill. Comp. Stat. § 5/15‐139.5(b). 
4                                                     No. 18‐1668 

amount  of the gross monthly  retirement  annuity payable to 
the annuitant for the month in which the first paid day of that 
employment in that academic year occurs.” Id. § 5/15‐139.5(e). 
    Before the legislature amended the statute, Oakton often 
employed individuals who had retired and who were receiv‐
ing  a  SURS  retirement  annuity.  Following  the  amendment, 
Oakton attempted to comply with the new requirements by 
monitoring  the  earnings  of  the  annuitants  it  employed 
throughout  the  2013–2014  academic  year.  Despite  these  ef‐
forts, a monitoring error led Oakton to employ aﬀected annu‐
itants inadvertently; the mistake cost Oakton approximately 
$75,000 in penalties.  
    When a human resources specialist discovered  the over‐
sight,  she informed Oakton’s chief human resources  oﬃcer, 
Mum Martens. In turn, Martens advanced the issue to Oak‐
ton’s then‐president, Margaret Lee. While evaluating how to 
respond  to  this  situation,  the  president’s  advisory  council 
considered  the  fact  that  some  annuitants  Oakton  employed 
were  not  at  risk  of  becoming  aﬀected  annuitants  under  the 
second version of the statute (because there were caps on ad‐
junct  compensation  and  on  the  number  of  “lecture  hour 
equivalents”  adjunct  faculty could teach per semester). But, 
after  weighing  the  risk  that  another  monitoring  error  could 
cost the college thousands of dollars, the council came to the 
view that it would be fiscally irresponsible to employ any an‐
nuitant, regardless of whether she was likely to become an af‐
fected annuitant. Ultimately, Lee decided that Oakton should 
abandon employing all SURS annuitants. 
No. 18‐1668                                                            5 

    In November 2014, Oakton announced its decision to no 
longer employ SURS annuitants eﬀective July 1, 2015.4 Mar‐
tens  sent  an  e‐mail  to  all  annuitants  Oakton  employed,  ex‐
plaining that the decision was based on “challenges” Oakton 
experienced with monitoring annuitants’ earnings and “con‐
cerns” Oakton had about SURS’s administration and enforce‐
ment of the new statutory requirements. Several nonaﬀected 
annuitants asked Oakton to reconsider the decision and filed 
grievances. Oakton did not rescind its policy.  
    In  total,  Oakton  refused  to  rehire  approximately  eighty‐
four annuitants because of the policy. Each of those individu‐
als was over the age of fifty‐five. Although Oakton continued 
to employee individuals over the age of forty after the policy 
went into eﬀect, those individuals were not annuitants. 
    B. Procedural Background 
    Approximately one year after filing a charge with the Illi‐
nois Department of Human Rights, Dayton filed a complaint 
with the United States District Court for the Northern District 
of Illinois, bringing claims under the ADEA, § 1983, and Illi‐
nois law. 
      Two other annuitants, Daniel Filipek and Donald Krzyzak, 
also filed individual suits against Oakton, alleging violations 
of  the  ADEA  and  the  Illinois  Human  Rights  Act,  775  Ill. 
Comp. Stat. 5/2‐102. The district court consolidated the three 
lawsuits, and on May 17, 2017, it granted plaintiﬀs’ motion for 
collective  and  class  certification.  The  certified  class  was  de‐
fined as: “all part‐time and adjunct faculty who were denied 
                                                 
4 The policy had one exception: Oakton would still employ annuitants if 

the president determined that there was a specific and unique need to em‐
ploy that individual. 
6                                                      No. 18‐1668 

employment at  Oakton  Community  College as  the  result  of 
its policy not to employ or reemploy State Universities Retire‐
ment  System  annuitants  and  who  are  not  ‘aﬀected  annui‐
tants.’” 
   On  February  27,  2018,  the  district  court  granted  defend‐
ants’  motion  for  summary  judgment.  Dayton  appealed;  Fil‐
ipek and Krzyzak did not. 
                            II. Discussion 
    We review a district court’s grant of a motion for summary 
judgment de novo, interpreting all facts and drawing all rea‐
sonable inferences in favor of the nonmoving party. O’Brien 
v. Caterpillar Inc., 900 F.3d 923, 928 (7th Cir. 2018). “Summary 
judgment is appropriate where there are no genuine issues of 
material fact and the movant is entitled to judgment as a mat‐
ter of law.” Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 673 
(7th  Cir.  2016)  (citing  Fed  R.  Civ.  P.  56(a)).  And  summary 
judgment is not appropriate “if the evidence is such that a rea‐
sonable jury could return a verdict for the nonmoving party.” 
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). We may 
aﬃrm the grant of  summary judgment on any  ground sup‐
ported  in  the  record,  so  long  as  the  parties  adequately  pre‐
sented the issue in the district court and the nonmoving party 
had an opportunity to contest it. O’Brien, 900 F.3d at 928. 
     A. The ADEA  
    The ADEA  prohibits  taking  adverse  actions  against  em‐
ployees who are forty years old or older because of their age. 
29 U.S.C. §§ 623(a), 631(a). To prevail on a disparate‐impact 
claim,  a  plaintiﬀ  must  demonstrate  that  a  “specific,  facially 
neutral employment practice caused a significantly dispropor‐
tionate adverse impact based on age.” Carson v. Lake County, 
No. 18‐1668                                                                 7 

865 F.3d 526, 536 (7th Cir. 2017) (citation omitted). Unlike dis‐
parate‐treatment  claims,  disparate‐impact  claims  do  not  re‐
quire proof of discriminatory motive.5 Int’l Bhd. of Teamsters v. 
United States, 431 U.S. 324, 335 n.15 (1977). 
    If a plaintiﬀ establishes a prima facie case for a disparate‐
impact claim, the defendant may avoid liability by showing 
that  the  policy  was  based  on  a  reasonable  factor  other  than 
age  (“RFOA”).  O’Brien,  900  F.3d  at  928  (citing  29  U.S.C. 
§ 623(f)(1)). To establish this aﬃrmative defense, a defendant 
must  show  that  the  disparate  impact  was  “reasonably  de‐
signed  to  further  or  achieve  a  legitimate  business  purpose” 
and  that  it  was  “administered  in  a  way  that  reasonably 
achieves that purpose in light of the particular facts and cir‐
cumstances that were known, or should have been known, to 
the  employer.”  Id.  at  931  (quoting  29  C.F.R.  § 1625.7(e)(1)). 
When  courts assess whether  an  RFOA exists, they need not 
consider whether there existed alternative ways the employer 
could have achieved its goals without causing a disparate im‐
pact on a protected class. Id. As such, the aﬃrmative defense 
is a “relatively light burden” for employers to carry. Id. (cita‐
tion omitted). 
    The district court found that Oakton’s decision not to em‐
ploy  any  annuitants  was  “likely”  suﬃcient  to  establish  a 
prima facie case for disparate impact under the ADEA; but, it 
also determined that a reasonable jury would be compelled to 
conclude  that  Oakton’s  decision  was  based  on  an  RFOA. 

                                                 
5 Plaintiffs did not bring a disparate‐treatment claim, and they do not raise 

that theory of liability on appeal; the district court addressed the dispar‐
ate‐treatment  theory  of  liability  in  its  decision  because  Filipek  and 
Krzyzak raised it in their companion cases. 
8                                                     No. 18‐1668 

Plaintiﬀs  maintain  that  the  court’s  reasoning  was  flawed. 
First,  plaintiﬀs  contend  that  the  district  court  failed  to 
properly place the burden on Oakton to prove that its policies 
did not have a disparate impact on a protected class. Second, 
plaintiﬀs say the district court did not engage in a fact‐inten‐
sive inquiry or otherwise discuss Oakton’s proﬀered factors 
in light of the Equal Employment Opportunity Commission’s 
(“EEOC”) regulations. And third, plaintiﬀs assert that the dis‐
trict  court  applied  the  wrong  standard  of  review,  requiring 
only a rational basis rather than the heightened standard re‐
quired by the ADEA and the EEOC’s regulations.  
       1. The Burden of Proof  
    First, to support their argument that Oakton had the bur‐
den to prove its policies do not have a disparate impact, plain‐
tiﬀs rely on the Court’s opinions in Smith v. City of Jackson, 544 
U.S.  228  (2005),  and  Meachum  v.  Knolls Atomic  Power  Labora‐
tory, 554 U.S. 84 (2008). Plaintiﬀs misinterpret those cases.  
    In Smith, the Court held that the ADEA authorizes dispar‐
ate‐impact  claims.  544  U.S.  at  232.  Drawing  on  a  disparate‐
impact case under Title VII, Smith explained that to state such 
a claim under the ADEA, a plaintiﬀ must identify “‘the specific 
employment practices that are allegedly responsible for any 
observed statistical disparities,’” and that “it is not enough to 
simply … point to a generalized policy that leads to such an 
impact.” Id. at 241 (quoting Wards Cove Packing Co. v. Atonio, 
490 U.S. 642, 656 (1989)). The Court further concluded that an 
employer  can avoid liability  under the ADEA so long  as  its 
decision was “based on ‘a reasonable facto[r] other than age’ 
that responded to the [employer’s] legitimate goal.” Id. at 242 
(alteration in original) (citation omitted). This is true regard‐
less of whether “there may have been other reasonable ways 
No. 18‐1668                                                        9 

for the [employer] to achieve its goals” because unlike Title 
VII’s business necessity test, which asks whether alternatives 
that do not result in a disparate impact are available for the 
employer to achieve its goals, the ADEA’s reasonableness in‐
quiry includes “no such requirement.” Id. at 243. 
    Meacham  discussed  and  applied  Smith.  The  defendant  in 
Meacham argued that the RFOA should be read as an “elabo‐
ration of an element of liability.” 554 U.S. at 95. The Court dis‐
agreed. It explained:  
       [I]n [Smith], we made it clear that in the typical 
       disparate‐impact  case,  the  employer’s  practice 
       is “without respect to age” and its adverse im‐
       pact (though “because of age”) is “attributable 
       to a nonage factor”; so action based on a “factor 
       other than age” is the very premise for dispar‐
       ate‐impact liability in the first place, not a nega‐
       tion of it or a defense to it. The RFOA defense in 
       a disparate‐impact case, then, is not focused on 
       the  asserted  fact  that  a  non‐age  factor  was  at 
       work;  we  assume  it  was.  The  focus  of  the  de‐
       fense is that the factor relied upon was a “rea‐
       sonable” one for the employer to be using. Rea‐
       sonableness  is  a  justification  categorically  dis‐
       tinct from the factual condition “because of age” 
       and not necessarily correlated with it in any par‐
       ticular way: a reasonable factor may lean more 
       heavily  on  older  workers,  as  against  younger 
       ones, and an unreasonable factor might do just 
       the opposite. 
Id.  at  96.  The  Court  emphasized  that  the  business  necessity 
test has “no place in ADEA disparate‐impact cases” because 
10                                                     No. 18‐1668 

it  would  be  senseless  to  require  a  showing  that  alternative 
practices would have a less discriminatory eﬀect “when eve‐
ryone knows that the choice of a practice relying on a ‘reason‐
able’ non‐age factor is good enough to avoid liability.” Id. at 
97, 99.  
    In short, Meacham and Smith hold that the burdens of proof 
and persuasion fall on the employer as to the RFOA, but that 
employers need not defend their selection of one policy over 
a narrower policy. Thus, neither Smith nor Meacham support 
plaintiﬀs’  argument  that  the  district  court  should  have  re‐
quired defendants to prove that Oakton’s policy did not have 
a disparate impact on older employees. Put simply, the ADEA 
and the cases interpreting it make clear that a policy may have 
a disparate impact on older workers as long as the employer 
shows  that  the  policy  was  based  on  an  RFOA.  The  district 
court applied the appropriate burden of proof here. 
       2. The EEOC Regulations 
   Next, plaintiﬀs point to the EEOC regulation defining rea‐
sonable factor other than age. It states, “[An RFOA] is a non‐
age factor that is objectively reasonable when viewed from the 
position of a prudent employer mindful of its responsibilities 
under  the  ADEA  under  like  circumstances.”  29  C.F.R. 
§ 1625.7(e)(1). Whether an RFOA exists “must be decided on 
the  basis  of  all  the  particular  facts  and  circumstances  sur‐
rounding each individual situation.” Id. To establish the de‐
fense, “an employer must show that the employment practice 
was both reasonably designed to further or achieve a legiti‐
mate business purpose  and administered  in a way that rea‐
sonably achieves that purpose in light of the particular facts 
and  circumstances  that  were  known,  or  should  have  been 
No. 18‐1668                                                          11 

known, to the employer.” Id. The regulation provides a non‐
exhaustive list of considerations that may be relevant: 
        (i) The extent to which the factor is related to the 
        employer’s stated business purpose; 
        (ii)  The  extent  to  which  the  employer  defined 
        the  factor  accurately  and  applied  the  factor 
        fairly  and  accurately,  including  the  extent  to 
        which  managers  and  supervisors  were  given 
        guidance or training about how to apply the fac‐
        tor and avoid discrimination; 
        (iii)  The  extent  to  which  the  employer  limited 
        supervisors’ discretion to assess employees sub‐
        jectively, particularly where the criteria that the 
        supervisors were asked to evaluate are known 
        to be subject to negative age‐based stereotypes; 
        (iv) The extent to which the employer assessed 
        the adverse  impact of its  employment  practice 
        on older workers; and 
        (v) The degree of the harm to individuals within 
        the protected age group, in terms of both the ex‐
        tent  of  injury  and  the  numbers  of  persons  ad‐
        versely aﬀected, and the extent to which the em‐
        ployer took steps to reduce the harm, in light of 
        the burden of undertaking such steps. 
Id. § 1625.7(e)(2). Just as “[n]o specific consideration or com‐
bination  of  considerations  need  be  present  for  a  diﬀerentia‐
tion  to  be  based  on  reasonable  factors  other  than  age,”  it  is 
also  true  that  “the  presence  of  one  of  these  considerations 
12                                                             No. 18‐1668 

[does  not]  automatically  establish  the  defense.”  Id. 
§ 1625.7(e)(3).6 
     Plaintiﬀs say the district court did not perform a fact‐in‐
tensive  inquiry,  and  if  it  had,  the  district  court  would  have 
found that plaintiﬀs raised disputes of material fact as to the 
regulation’s  considerations.  First,  plaintiﬀs  argue  Oakton’s 
policy  was  not  reasonable  because  the  decision  was  not  re‐
lated to Oakton’s stated business purpose—avoiding a SURS 
penalty—as  the policy excluded nonaﬀected annuitants.  See 
id. § 1625.7(e)(2)(i). Second, plaintiﬀs argue that Oakton’s pol‐
icy  was  not  reasonable  because  Oakton  did  not  address  the 
adverse impact on the aﬀected class; instead, the architect of 
the policy prioritized equity between retirees over compliance 
with the new requirements (knowing that not all retirees were 
aﬀected  annuitants).  See  id.  §  1625.7(e)(2)(iv).  Finally,  plain‐
tiﬀs  argue  that  Oakton’s  policy  was  not  reasonable  because 
Oakton did not attempt to reduce the harm to the class, as it 
abandoned  an  eﬀective  monitoring  system  in  favor  of  not 
monitoring at all. See id. § 1625.7(e)(2)(v). 
    Defendants challenge the notion that the district court was 
required to rely on the regulation’s considerations. But, even 
if that type of analysis was required, defendants believe the 

                                                 
6 In the EEOC’s final rulemaking, it emphasized that “the RFOA determi‐

nation  involves  a fact‐intensive  inquiry,” and  that  “[t]he  RFOA  defense 
necessarily requires more than merely a showing that the employer’s ac‐
tion was not irrational or not arbitrary”; otherwise, the effect would be to 
“nullify” Smith and Meacham and to “undermine the intent of Congress to 
address ‘the consequences of employment practices, not simply the moti‐
vation.’” Disparate Impact and Reasonable Factors Other Than Age Under 
the Age Discrimination in Employment Act, 77 Fed. Reg. 19,080‐02, 19,082, 
19,084–85 (March 30, 2012) (quoting Smith, 544 U.S. at 238–39). 
No. 18‐1668                                                     13 

district court complied with the regulation because plaintiﬀs 
raised similar arguments about those considerations at sum‐
mary  judgment,  and  the  district  court  considered  (but  re‐
jected) those arguments. We agree. 
    Specifically, the district court acknowledged plaintiﬀs’ ev‐
idence that Oakton knew that a significant number of annui‐
tants would not be aﬀected annuitants, and that the inadvert‐
ent  employment  of  an  aﬀected  annuitant  (and  subsequent 
penalty) was only caused by a monitoring error by one human 
resources specialist. The district court agreed with plaintiﬀs 
that such evidence showed that a blanket ban on employing 
annuitants was not the only option available to Oakton. How‐
ever,  the  district  court  properly  determined  that  such  evi‐
dence  did  not  preclude  summary  judgment  for  defendants. 
Oakton is not required to implement a narrowly‐tailored pol‐
icy; it is suﬃcient that it adopted a policy that was based on 
an RFOA.  
    The  district  court  also  discussed  plaintiﬀs’  evidence  of 
Oakton’s  chief  human  resource  oﬃcer  Martens’s  statement 
that Oakton opted not to distinguish between annuitants and 
aﬀected annuitants because of equitable considerations. The 
district court did not agree with plaintiﬀs that the statement 
was eﬀectively an admission that Oakton did not want to em‐
ploy people in a certain age range. Rather, it understood the 
statement  as  consistent  with  Oakton’s  overarching  explana‐
tion and evidence that it sought to avoid any risk of a repeat 
mistake. 
    In an eﬀort to challenge the credibility of defendants’ prof‐
fered reasons for the policy, plaintiﬀs attempt to create a dis‐
pute of fact about the extent of “the burden” defendants faced 
in monitoring annuitants. For example, plaintiﬀs assert that 
14                                                      No. 18‐1668 

Oakton already monitors the number of hours its employees 
work  to  ensure  compliance  with  the  Aﬀordable  Care  Act 
(“ACA”)—the  implication  being  that  monitoring  for  SURS 
compliance is not so much more burdensome to warrant the 
policy change. While it is true that the district court did not 
address this specific point, Martens’s deposition testimony re‐
garding the ACA does not controvert the evidence about de‐
fendants’ reasons for adopting a policy to no longer employ 
annuitants. Indeed, as Oakton’s then‐president Lee stated at 
her deposition, the monitoring calculations could be complex, 
and the risk of a mistake was too great: 
       Q.  Counsel  was  asking  you  that  …  you  now 
       know that for a fact that there [are] certain indi‐
       viduals who the college has made a decision to 
       no  longer  employ  indefinitely  based  on  their 
       status  as  a  SURS  annuitant  who  would  never 
       cause a penalty to the college, correct? 
       A. No. Not necessarily. 
       Q. You haven’t heard that today? 
       A. No. Well, there are diﬀerent contributing fac‐
       tors.  For  example,  if  we  look  at  the  10,000  ex‐
       emption that came in in [sic] sometime Decem‐
       ber  or  January,  then  we  had  instances  and  ex‐
       amples  of  individuals  who  were  very  close  to 
       that number like 9,900 something and because 
       as  an  annuitant,  you  receive  an  annual  cost  of 
       living adjustment that was 3 percent, they could 
       eﬀectively go over that 10,000 and we would be 
       aware of that and then we would receive a pen‐
       alty as a result. So there was [sic] still risk factors 
No. 18‐1668                                                                   15 

            that  were involved  that from my perspective I 
            didn’t feel the college should take moving for‐
            ward. 
            Q.  What  about  the  individuals  who  make  so 
            much money that the 40 percent could never be 
            reached based upon the terms of the Collective 
            Bargaining Agreement? 
           A. From my perspective, it was an equity issue 
           so if we were looking at the nonreemployment 
           of SURS annuitants, to me that meant all sorts of 
           annuitants. 
    A reasonable factfinder could not infer from this evidence 
that  defendants’  reasons  for  adopting  the  policy  were  not 
credible. The mere fact that the risk of a several‐thousand‐dol‐
lar  penalty  loomed  large  is  enough,  under  these  circum‐
stances,  to  require  a  factfinder  to  conclude  that  defendants 
based the policy on an RFOA. 
    In sum, although the district court did not cite or expressly 
refer  to  each  of  the  regulation’s  considerations,  the  district 
court did not run afoul of the regulation. It performed a fact‐
intensive inquiry and found that Oakton adopted the policy 
to prevent the mistaken employment of an aﬀected annuitant 
and the resulting penalty. Based on this rationale, the district 
court  correctly  concluded  that  a  reasonable  jury  would  be 
compelled to find that Oakton’s reason was an RFOA.7 


                                                 
7  Plaintiffs  also  fault  the  district  court  for  “overread[ing]  and  misap‐

ply[ing]” our decision in Carson “to provide a blanket defense where pen‐
sion status is used to support an RFOA defense.” See 865 F.3d 526. Accord‐
ing to plaintiffs, Carson is distinguishable from this case because there, the 
16                                                           No. 18‐1668 

           3. The Standard of Review 
    In plaintiﬀs’ view, the reason Oakton proﬀered for its pol‐
icy was “nothing more than speculation unsupported by evi‐
dence  or  empirical  data.”  They  maintain  that  the  defense 
could only survive rational‐basis review, and because the dis‐
trict  court  accepted  this  reason,  plaintiﬀs  conclude  that  the 
district court must have used the wrong standard in review‐
ing defendants’ proﬀered reason.  
   We disagree with the premise of this argument. First, Oak‐
ton’s concern was not speculative. Oakton had already tried 
the  strategy  of  employing  annuitants  with  the  intention  of 
monitoring their earnings to avoid receiving a SURS penalty, 
and that strategy failed. There is no evidence that the circum‐
stances have changed in a way that would guarantee Oakton 
would not make the same mistake again if it continued to em‐
ploy annuitants. That is proof positive that the risk of a repeat 
mistake remains. More fundamentally, the district court did 
not merely defer to defendants’ proﬀered reasons for adopt‐
ing  the  policy.  Rather,  it  required  defendants  to  prove  that 
Oakton’s  policy  “was,  in  fact,  based  on  reasonable  factors 




                                                 
employer only terminated the employees necessary to comply with fed‐
eral law; whereas here, Oakton terminated employees who were not im‐
pacted by the new requirements and did not affect Oakton’s compliance 
with the new requirements. Here, though, defendants were not seeking 
mere  compliance  with  federal  law.  The  reason  defendants  adopted  the 
policy was to avoid any risk of penalties, and Oakton only refused to re‐
hire individuals whose employment raised that risk. The district court’s 
discussion of Carson was appropriate. 
No. 18‐1668                                                                    17 

other than age.” That was the appropriate standard to apply, 
and defendants met that standard.8  
   We aﬃrm the district court’s decision to grant summary 
judgment in favor of defendants on plaintiﬀs’ ADEA claim. 
     B. Section 1983  
    “Section 1983 does not create substantive rights.” Levin v. 
Madigan, 692 F.3d 607, 611 (7th Cir. 2012). Rather, § 1983 “op‐
erates  as  a  ‘means  for  vindicating  federal  rights  conferred 
elsewhere.’” Id. (quoting Paudula v. Leimbach, 656 F.3d 595, 600 
(7th Cir. 2011)). Since there is no ADEA violation here, there 
are no federal rights for plaintiﬀs to vindicate under § 1983. 
We  aﬃrm  the  district  court’s  decision  to  award  defendants 
summary judgment on this claim. 
      C. Retaliatory Discharge  
     Retaliatory discharge is a “limited and narrow tort” in Il‐
linois. Jacobson v.  Knepper  &  Moga, P.C., 706  N.E.2d 491, 492 
(Ill. 1998). To state such a claim, plaintiﬀs must show that they 
were  discharged  in  retaliation  for  their  activities,  and  that 




                                                 
8 Plaintiffs cite Kimel v. Florida Board of Regents for the proposition that “the 

ADEA  standard  and  the  rational  basis  test  are  ‘significantly  different.’” 
528 U.S. 62, 87 (2000) (quoting W. Air Lines, Inc. v. Criswell, 472 U.S. 400, 
421 (1985)); see also id. at 86 (“The [ADEA] … prohibits substantially more 
state employment decisions and practices than would likely be held un‐
constitutional under the … rational basis standard.”). Kimel is not helpful 
to plaintiffs’ argument because the district court properly analyzed plain‐
tiffs’ claim, determining that defendant’s policy was based on a “reasona‐
ble factor other than age.” Thus, the district court did not use a rational‐
basis test. 
18                                                       No. 18‐1668 

their discharge “violates a clear mandate of public policy.” Te‐
ruggi v. CIT Grp./Capital Fin., Inc., 709 F.3d 654, 661 (7th Cir. 
2013) (quoting Blount v. Stroud, 904 N.E.2d 1, 9 (Ill. 2009)).  
    Defendants assert that we lack jurisdiction over plaintiﬀs’ 
retaliatory‐discharge  claim  and,  in  any  event,  that  plaintiﬀs 
cannot establish a prima facie case for retaliatory discharge. 
     Turning first to the timeliness issue, we note that the tort 
of  retaliatory  discharge  is  subject  to  the  one‐year  statute  of 
limitations  under  the  Illinois  Tort  Immunity  Act,  745  Ill. 
Comp.  Stat.  10/8‐101(a).  See  Halleck  v.  County  of  Cook,  637 
N.E.2d  1110,  1113  (Ill. App.  Ct.  1994). According  to  defend‐
ants, plaintiﬀs’ claims accrued in November 2014, when they 
first learned about Oakton’s policy. Since plaintiﬀs did not file 
a complaint alleging retaliatory discharge until June 29, 2016, 
defendants’ argument continues, plaintiﬀs exceeded the one‐
year statute of limitations.  
   Plaintiﬀs contend that their claim is timely because actual 
termination is a prerequisite for a retaliatory‐discharge claim 
under  Illinois  law.  So,  plaintiﬀs  maintain  that  their  action 
could not have accrued until a final decision was made about 
their employment on July 1, 2015, less than a year prior to the 
date of their complaint. We agree.  
    In Thomas v. Guardsmark, Inc., we considered whether an 
employee  was  eﬀectively  discharged  when  he  was  indefi‐
nitely suspended, and in turn, whether the six‐month contrac‐
tual limitations period began to run at the time of the suspen‐
sion. 381 F.3d 701 (7th Cir. 2004). We started with a general 
statement of Illinois law that “a limitations period begins to 
run when facts exist that authorize one party to maintain an 
No. 18‐1668                                                         19 

action  against  another.”  Id.  at  707  (quoting  Feltmeier  v.  Felt‐
meier,  798 N.E.2d  75,  85 (Ill. 2003)). We  also  recognized  that 
there is no claim for retaliatory‐constructive discharge in Illi‐
nois; instead, an actual termination is required to state a retal‐
iatory‐discharge claim. Id. at 707–08 (citing cases). Therefore, 
we held that the plaintiﬀ’s claim was not time‐barred because 
his suspension was not equivalent to a discharge. Id. at 708.  
    Though  Thomas  considered  a  limitations  period  from  an 
employment agreement, and not the one‐year limitations pe‐
riod from the Illinois Tort Immunity Act, it makes clear that 
under Illinois law, a retaliatory‐discharge claim accrues at the 
time  of  termination.  Thus,  plaintiﬀs’  retaliatory‐discharge 
claim is not time‐barred under the Tort Immunity Act. 
    Nevertheless,  plaintiﬀs’  claim  for  retaliatory  discharge 
cannot survive summary judgment. They did not present suf‐
ficient evidence to show either that they were terminated in 
response to their participation in SURS or that their termina‐
tion violated public policy. 
    Plaintiﬀs contend that their “participation in SURS was the 
sine qua non for their termination.” They argue that they raised 
material  facts  showing  that  Oakton’s  policy  was  directly 
based on the class members’ exercise of their right to collect 
retirement  benefits  from  SURS.  They  point  to  internal  com‐
munications about “questions from existing annuitants who 
[were] willing to suspend their annuity in order to return to 
teaching,” as evidence of members of the class being forced to 
choose between employment and receiving pension contribu‐
tions. 
   In  response,  defendants  argue  that  the  undisputed  evi‐
dence  showed  that  when  Oakton  decided  to  discontinue 
20                                                    No. 18‐1668 

plaintiﬀs’ employment, they had already chosen to retire and 
to collect their pension benefits. Consequently, Oakton could 
not  have  forced  plaintiﬀs  to  choose  between  retirement  or 
continued employment; plaintiﬀs had already chosen the for‐
mer over the latter.  
    Defendants  are  correct.  As  the  district  court  concluded, 
“plaintiﬀs have produced no evidence from which a reasona‐
ble factfinder could conclude that they were discharged in re‐
taliation for their participation in SURS.” Indeed, the internal 
communications  plaintiﬀs  cite  do  not  show  what  plaintiﬀs 
claim. The e‐mails are evidence that employees were weigh‐
ing their options after the policy announcement, and evidence 
that Oakton was maintaining its default position that it would 
not employ annuitants, even if the annuitants stopped receiv‐
ing contributions. The e‐mails are not proof of Oakton making 
plaintiﬀs  choose  between  receiving  benefits  and  continuing 
employment. Rather, they demonstrate the opposite: the ab‐
sence of choice. 
    Plaintiﬀs also allege that their termination violated article 
XIII,  § 5  of  the  Illinois  Constitution,  which  provides  that 
“[m]embership  in  any  pension  or  retirement  system  of  the 
State … shall be an enforceable contractual relationship, the 
benefits of  which shall  not be diminished or  impaired.” We 
understand this to be an argument that plaintiﬀs’ discharge 
constituted  a  violation  of  public  policy  (even  though  plain‐
tiﬀs’ briefs never mention “public policy”). In any event, we 
disagree with plaintiﬀs’ reading of § 5.  
    The purpose of § 5 is to protect employees’ pension from 
legislative abrogation. See Kastel v. Winnetka Bd. of Educ., Dist. 
36, 946 F. Supp. 1329, 1342–43 (N.D. Ill. 1996). It does not pro‐
tect an annuitant’s right to work at a SURS‐covered employer 
No. 18‐1668                                                                       21 

after  retirement. As  the  district  court  concluded,  “[b]ecause 
Oakton’s  decision  does  not  impair  the  plaintiﬀs’  pension 
rights, and the Illinois Constitution does not protect SURS an‐
nuitants from having to choose between collecting an annuity 
and  continuing  part‐time,  post‐retirement  employment, 
plaintiﬀs’ state constitutional claim fails as a matter of law.”9 
    Lacking any cases discussing retaliation for obtaining pen‐
sion benefits under the Illinois Constitution, plaintiﬀs oﬀer an 
ERISA  case  discussing  “this  exact  theory  under  § 510  of 
ERISA.” See Kross v. W. Elec. Co., 701 F.2d 1238, 1242–43 (7th 
Cir.  1983)  (concluding  that  “[plaintiﬀ’s]  allegations  state  a 
claim under § 510 of ERISA since such allegations, if proven, 
might establish that [plaintiﬀ] was discharged for the purpose 
of interfering with the attainment of a right under the insur‐
ance plans.”). But, Oakton’s employment decision did not in‐
terfere with the annuitants’ right or ability to collect their pen‐
sion benefits as the employer’s decision in Kross did. Oakton’s 
decision only interfered with annuitants’ ability to continue 
to work for Oakton in their retirement. Kross does not advance 
plaintiﬀs’ claim.  
     As plaintiﬀs do not identify any authority that would en‐
title them to simultaneously receive an annuity and to engage 


                                                 
9 The  district  court  properly  rejected  plaintiffs’  reliance  on  Kelsay  v. 
Motorola,  Inc.,  384  N.E.2d  353  (Ill.  1978).  In  that  case,  the  employer  at‐
tempted to discourage the employee from filing a worker’s compensation 
claim  and  then  fired  the  employee  when  she  followed  through  on  the 
claim. Here, by contrast, there is no evidence that defendants attempted 
to  discourage  plaintiffs  before  they  accepted  benefits;  there  is  only  evi‐
dence that a policy change affected employees who had previously elected 
to take benefits. 
22                                                No. 18‐1668 

in  post‐retirement  employment,  Oakton’s  alleged  interfer‐
ence is not actionable. Defendants are entitled to judgment on 
plaintiﬀs’ retaliatory‐discharge claim. 
                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.